Citation Nr: 9906973	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  98-00 239	)	DATE
	)
	)

On appeal from the
Department of Veterans (VA) Affairs Regional Office in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for 
additional disability, including left ulnar neuropathy, as 
the result of surgery performed by VA in May 1995.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey Parker, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1977. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in October 1997 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.


FINDING OF FACT

There is no competent medical evidence of record to 
demonstrate that the veteran suffered additional disability, 
or aggravation of a pre-existing disability, including left 
ulnar neuropathy, as the result of surgery performed by VA in 
May 1995. 


CONCLUSION OF LAW

The veteran's claim of entitlement to compensation under 
38 U.S.C. § 1151, for additional disability, including left 
ulnar neuropathy, as the result of surgery performed by VA in 
May 1995, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991). 


REASONS AND BASES FOR FINDING AND CONCLUSION

A person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[38 U.S.C.A. § 5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  Where the determinative issue involves a question 
of medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A 
claimant cannot meet his burden simply by presenting lay 
testimony, because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability or death by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  However, those 
amendments apply only to claims for compensation under 
38 U.S.C.A. § 1151 which were filed on or after October 1, 
1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998).  
Therefore, as the veteran filed his claim prior to October 1, 
1997, the only issue before the Board is whether the veteran 
has additional residuals, including left ulnar neuropathy, as 
a result of VA hospitalization or medical or surgical 
treatment in May 1995. 

While the veteran is not required to show negligence, error 
in judgment or other fault in the medical treatment furnished 
by VA to the veteran in 1992, Brown v. Gardner, 115 S.Ct. 552 
(1994), he still has the burden of submitting cognizable 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim under the provisions of 
38 U.S.C.A. § 1151 is plausible or capable of substantiation.  
That is, the veteran must submit competent evidence that 
additional disability occurred as the result of VA treatment.  
38 U.S.C.A. §§ 1151, 5107(a).

The applicable statute and regulations provide that when any 
veteran suffers an injury or aggravation of an injury as the 
result of VA hospitalization, medical or surgical treatment, 
submission to an examination, or the pursuit of a course of 
vocational rehabilitation, and not as a result of the 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to the veteran, 
disability compensation shall be awarded in the same manner 
as if such disability or aggravation were service connected.  
38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. §§ 3.358(a), 3.800 
(1998). 

In determining that additional disability exists, the 
beneficiary's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury.  Compensation will not 
be payable for the continuance or natural progress of disease 
or injuries for which the hospitalization or treatment was 
authorized.  38 C.F.R. § 3.358(b).  

In determining whether any additional disability resulted 
from VA hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern:

(1)  It is necessary to show that additional disability is 
actually the result of such disease or injury, or aggravation 
of an existing disease or injury suffered as the result of 
hospitalization or medical treatment and not merely 
coincidental therewith.  The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of hospitalization, medical or surgical treatment, 
or examination.  38 C.F.R. § 3.358(c)(1) and (2).

(2)  Compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
38 C.F.R. § 3.358(c)(3).

The veteran contends that his left arm and elbow 
symptomatology, including left ulnar neuropathy, is the 
result of surgery by VA in May 1995.  He felt that he was 
"much worse after the surgery."  

The evidence of record reflects that, on May 24, 1995, the 
veteran presented to a VA medical center with two through and 
through stab wounds to the left medial elbow and one stab 
wound to the left upper back.  The ulnar pulse on the left 
was weaker than on the right, with decreased pinprick 
sensation on the left fifth digit and medial 1/2 of the fourth 
digit.  Surgery revealed several arterial bleeders in need of 
cauterization, a large chip fracture of the medial malleolus 
of the humerus bone, and complete transection of the left 
ulnar nerve.  A reapproximation attempt was made to attempt 
to repair the ulnar nerve intraoperatively.  

Subsequent to the surgery, the record reflects that the 
veteran still has lack of strength and limitation of motion 
to the left hand/upper extremity, and chronic left ulnar 
nerve deficit, diagnosed as ulnar neuropathy of the left 
hand.  

Significantly, there is no competent medical evidence of 
record that VA medical or surgical treatment resulted in 
additional disability, including left ulnar neuropathy.  The 
medical evidence that is of record, including a medical 
opinion in October 1997 by a board certified VA physician, 
demonstrates that the "lack of strength and limitation of 
motion in the veteran's left hand/upper extremity is a 
residual of the damage caused by the stab wounds in the left 
elbow . . . the residuals are direct results [of the] 
irreparable injury prior to surgery."  There is no medical 
evidence contrary to the medical opinion of record. 

With regard to the veteran's belief that left arm and elbow 
symptomatology, including his ulnar neuropathy, was caused or 
aggravated by the May 1995 surgery, the Board notes that, 
while the veteran is competent to testify as to 
symptomatology he has experienced at any time, he is not 
competent to offer a medical opinion that surgery provided by 
VA in May 1995 caused additional disability.  In this regard, 
the Board would point out that a lay person, untrained in the 
field of medical diagnostics, is incompetent to offer an 
opinion which requires specialized medical knowledge.  Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995); Espiritu, 
2 Vet. App. 492.  Neither the veteran nor his representative 
has offered any competent medical evidence in support of the 
claim on appeal.  The veteran's statements do not constitute 
competent medical evidence because there is no indication 
that he has the medical training, expertise, or diagnostic 
ability to competently link his hospital course or medical or 
surgical treatment with subsequent symptomatology.  See Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995). 

The Board finds that there is no competent medical evidence 
of record that the veteran suffered additional disability, 
including left ulnar neuropathy, as the result of surgery 
performed by VA in May 1995.  

Although the Board considered and decided this claim on 
grounds different from that of the RO, which denied the claim 
for compensation under the provisions of 38 U.S.C.A. § 1151 
on the merits, the veteran has not been prejudiced by the 
decision.  This is because, in assuming that the claim was 
well grounded, the RO accorded the veteran greater 
consideration than his claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this case to the RO for consideration of 
the issue of whether the veteran's claim is well grounded 
would be pointless and, in light of the law cited above, 
would not result in a determination favorable to him.  
VAOPGCPREC 16-92 (O.G.C. Prec. 
16-92); 57 Fed. Reg. 49, 747 (1992).  The Court has held that 
"when an RO does not specifically address the question 
whether a claim is well grounded but rather, as here, 
proceeds to adjudication on the merits, there is no prejudice 
to the veteran solely from the omission of the well-grounded-
claim analysis."  Meyer v. Brown, 9 Vet. App. 425, 432 
(1996).  

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained which, if true, would make the claim for 
compensation under 38 U.S.C.A. § 1151 "plausible".  See 
generally McKnight v. Gober, 131 F.3d 1483, 1484-5 (Fed. Cir. 
1997).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for compensation under the provisions of 38 U.S.C.A. § 1151 
for additional disability, including left ulnar neuropathy, 
as the result of hospitalization or medical or surgical 
treatment or examination by VA in May 1995.  Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995). 

Finally, the Board has considered the doctrine of the benefit 
of the doubt.  However, as the veteran's claim does not cross 
the threshold of being a well-grounded claim, a weighing of 
the merits of the claim is not warranted, and the benefit of 
the doubt doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

As the veteran's claim of entitlement to compensation under 
38 U.S.C. § 1151 for additional disability, including left 
ulnar neuropathy, as the result of surgery performed by VA in 
May 1995, is not well grounded, it is denied.


		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

- 7 -


- 1 -


